Citation Nr: 1645187	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as due to service-connected dysthymic disorder.

2.  Entitlement to service connection for a stomach disability, claimed as due to service-connected urethra stricture, chronic urethritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in November 2014.  A transcript of the hearing is associated with the claims file. 

In November 2014 and again in April 2016 the Board disposed of the other appealed issues and remanded this matter for further development.  Such has been completed, and this matter is returned to the Board for further consideration.

FINDINGS OF FACT
 
1.  The evidence is in equipoise as to whether the Veteran's skin disability of folliculitis has been aggravated by skin picking behaviors, which is as likely as not due to his service connected dysthymic disorder.  

2.  The weight of the evidence is against a finding that the Veteran's stomach disability of diastasis rectus had its onset during active service or within one year of separation therefrom, or is otherwise related to any incident of active service.

3.  The Veteran's presently diagnosed stomach disability of diastasis rectus is not etiologically linked to, and has not been aggravated beyond its natural progression,  by his service-connected urethra stricture, chronic urethritis. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a skin disability of folliculitis have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C.A. § 3.310 (2015).

2.  The criteria for service connection for a stomach disability including diastasis rectus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As this decision grants service connection for a skin disorder of folliculitis, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary for this issue.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The rest of this discussion pertains to the claim for an abdominal disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2007 letter, sent prior to the August 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate service-connection claim, of his and VA's respective responsibilities in obtaining such evidence and information, and of the process by which disability ratings and effective dates are assigned. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  Additionally this matter was remanded in November 2014 and again in April 2016 for further development.   Pursuant to these remands' directives, the Veteran was afforded VA examinations in September 2015 and April 2016, the reports of which are responsive to the questions posed and therefore adequate for adjudication purposes.  He additionally provided testimony at the November 2014 hearing with development obtained pursuant to questions raised in this testimony.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as they were detailed and consistent.

Skin Disorder

The Veteran claims that service connection is warranted for a skin disorder, which he has described in his October 2007 claim, August 2009 notice of disagreement, July 2010 substantive appeal and September 2014 hearing testimony as affecting his arms, legs, back, shoulder and stomach.

For the reasons explained below, the criteria for service connection for a skin disorder have been met.  See 38 C.F.R. § 3.310.

Service treatment records (STRs) are silent for a specifically diagnosed skin disorder of folliculitis, although rashes were treated at various times in service.  These include a rash of the feet diagnosed as tinea pedis in April 1975; a one month duration of a rash of the trunk and both arms with pruritis when sweating that was assessed as probably contact dermatitis secondary to laundry detergent and a rash on the face diagnosed as impetigo in July 1977.  No skin issues were reported or noted in either the November 1974 enlistment examination or the November 1977 separation examination or the accompanying reports of medical history, with the only skin finding on separation shown to be a tattoo of the left forearm.  See STRS entered into VBMS on 12/21/14 at pg 19, 22, 30, 34, 73, 107, 112.

The Veteran has alleged that his skin disorder is secondary to his service-connected dysthymic disorder.  His representative raised this argument at his September 2014 hearing, and it was also noted that he had rashes similar to his current skin disorder in service.  See Virtual VA entry dated 10/16/14, Hearing Transcript (hereinafter referred to as Transcript) at pages 16-19. 

The evidence reveals that the Veteran has had a long-standing problem involving a rash with pustules and bumps affecting his extremities and his back and trunk, with the diagnosis of folliculitis repeatedly made.  He also is shown to have residual scarring from this.  The medical evidence includes some records referencing issues with picking his skin during breakouts of his rash.  As early as April 1991 he received treatment for red pustules and bumps affecting his arms, thighs and trunk.  He was noted to pick at them and they became more inflamed and pruritic.  He was assessed with folliculitis versus inflamed/manipulated secondary to infected keratosis.  See 21 pg document uploaded in VBMS 7/11/07 at pg 17.  Thereafter the VA records from August 2003 through September 2003 document multiple instances of skin lesions and scars on his arms of long standing duration with diagnoses of excoriated folliculitis made.  See 193 pg VA records entered in VBMS 7/11/07 at pgs 15, 37, 153, 157, 183, 186-188.  He has continued to carry the diagnosis of folliculitis/excoriated folliculitis in subsequent records. 

The medical evidence also indicates that his folliculitis is at least as likely as not aggravated by his skin picking and in turn his issues with picking his skin is at least in part related to his service-connected psychiatric disorder diagnosed as dysthymic disorder.  Other records appear to show skin complaints worsening with stress and with sweating or otherwise associated with increased psychiatric symptoms, including a March 2008 dermatology consult which particularly noted this history when it examined the Veteran and diagnosed folliculitis.  The folliculitis in this instance included findings of multiple hypo-or hyper-pigmented areas in areas of prior involvement of arms and thighs, as well as active involvement of follicular based erythematous papules of the left upper back and thighs.  See 26 pg CAPRI entered in Virtual VA 4/7/14 at page 12.  An August 2008 dermatology consult showing treatment for folliculitis noted excoriations from picking.  This included findings of multiple papules on the chest and lower legs that were mostly excoriated from picking.  Other findings were of erythema of the groin and a macule of the mid back.  The assessment included folliculitis which was improving as well as irritant dermatitis and a nevus that was unchanged.  See also Id. at page 1-2. 

An August 2009 VA mental health note relates a history of "skin picking" with scars resulting from this behavior.  Among the findings were scars on his arms from this as well as a sore at the corner of his mouth reddened by recent picking that was noted by the mental health professional.  The Veteran's mental status findings in this record included complaints of anxiety, hypervigilance, anger arousal and sleep disturbance and his mood was noted to be labile ranging from irritability to sadness, with specific moods of angry, anxious, dysphoric, and depressed.  He was noted to have impulsive and mildly impaired judgment and limited insight.  See Virtual VA 474 pg CAPRI from 6/12/09 to 4/2/14, entered 4/7/14, at page 423-426.  A December 2012 annual primary care note revealed multiple sores coinciding with a recent flare-up of depression.  See Virtual VA 474 pg CAPRI from 6/12/09 to 4/2/14 entered 4/7/14, at page 149.  Although the July 2012 VA examination which established a diagnosis of dysthymic disorder deemed related to service did not specifically note problems with skin picking, he was noted to have symptoms that included depressed mood, anxiety, impaired judgement and near continuous panic or depression affecting the ability to function independently, appropriately or effectively.

More recently, in August 2014, the Veteran was diagnosed with neurotic dermatitis, with the examiner noting multiple lesions in various stages of healing, demonstrating abraded and excoriated surface with erythremia and old hypopigmented scar areas on the arms.  The treating medical professional opined that these lesions on the arm and neck appear to be result of recurrent irritation secondary to self-inflicted abrasions and excoriation of (skin).  See 336 pg CAPRI entered in VBMS 4/18/16 at pgs 214-216.  Thereafter the problem list is noted to repeatedly show a past medical history of excoriation, neurotic in records from April 2014 through January 2016.  Id at pgs 30, 49, 114, 131, 211, 223, 231.   

In September 2015 the Veteran underwent a VA examination.  The examiner noted a history of skin problems treated in service and provided an unfavorable opinion that no present skin problem was related to those treated in service.  The examiner failed to address whether any skin problem was secondary to his service connected psychiatric disorder.  The examiner noted that the Veteran's skin was clear at the time of this examination, showing no lesions on exposed or unexposed skin.  The examiner opined that the most likely skin diagnosis was folliculitis.  The examiner explained that folliculitis is the infection of hair follicles which can occur anywhere on the skin.  The examiner indicated that folliculitis can be a chronic condition, and it tends to wax and wane.  The examiner conceded that fact that the Veteran's skin was clear at the time of the examination does not mean that he does not have a case of chronic and recurrent folliculitis.

In April 2016 the Veteran underwent another VA examination.  The examiner noted his reported history of getting spots and pimples on his neck, shoulders and arms for many years.  He reported picking at them, causing an open scabbed area for a month or two, followed by scars.  Examination revealed an excoriated reddened area 2-5 mm, one each on: left neck, right shoulder between shoulder blades, posterior left thigh.  Also noted was an intact 2mm pustule posterior right thigh characteristic of infected follicle.  He also had multiple rounded 3-10 mm areas of decreased pigmentation on his forearms and shoulders.  The examiner diagnosed him with folliculitis.  The examiner opined that his excoriated reddened areas are consistent with his description of small lesion that he picks at (follicle).  The areas of decreased pigmentation were deemed as likely as not a consequence of his picking at his skin causing superficial scarring and decreased pigmentation.  

The examiner gave an opinion that his folliculitis is caused by inflammation of the hair follicle.  This was deemed to be caused by a combination of native bacteria on the skin and enhanced by mechanical forces (rubbing of clothing, suspender and CPAP straps and well as any skin picking that he may do).  However the examiner determined that the skin disorder was not at least as likely aggravated beyond natural progression by his service-connected disabilities of dysthymic disorder and/or urethra stricture, chronic urethritis.  The rationale given was that the examiner found no pathophysiologic link between dysthymic disorder, urethra stricture, or chronic urethritis.  The examiner noted they involved different body systems.  

Having reviewed the evidence the Board finds that it is in equipoise as to whether the Veteran's current dysthymic disorder has been aggravated by his service connected disability of dysthymic disorder.  The favorable evidence essentially provides a diagnosis of neurotically induced excoriation in the most recent reports of medical history with the records showing that his habit of picking at his skin and the worsening of his skin disorder appears to be in conjunction with the worsening of his psychiatric symptoms.  Although the April 2016 VA examiner gave an unfavorable opinion as to any relationship between the skin disorder and his psychiatric symptoms, this opinion was strictly based on there being different body systems involved.  The examiner failed to address the relationship between any psychiatric symptoms and his skin picking habit.  Such habit was conceded by the April 2016 VA examiner to be a factor in aggravating his folliculitis.  

In sum, the balance of the probative evidence shows evidence of a skin disability aggravated by neurotic skin picking in the setting of a diagnosed dysthymic disorder which includes symptoms of anxiety and depression.  Accordingly, service connection is warranted for the skin disability of folliculitis on the basis of aggravation.  See Holton v. Shinseki, 557 F.3d 1362, 1366; 38 C.F.R. § 3.310.  In terms of establishing a baseline level of disability, the Board notes that the evidence as far back as 1991 reflects skin picking behavior.  Therefore, any objective findings prior to this time should be considered the baseline level of disability prior to aggravation.   

Stomach Disability

Regarding the claim of service connection for a claimed stomach disability, the Veteran contends that this is either due to rectal trauma, as claimed in June 2011 written contentions or as due to his service connected urethral stricture with chronic urethritis as described in his September 2014 hearing.  He has described the stomach disorder as involving distension.  In this hearing he described a time around October 2007 when being treated for urinary strictures where his stomach distended to where he went up several pant sizes in 2 months.  He described the distension going back down after he had urinary surgery.  He described still having such symptoms of distension whenever he has urinary buildup about 4 times a week.  Transcript at pg 10-15.  He also complained of issues with diarrhea.  Id. at 14-15.  

Service treatment records are negative for abdominal issues either being reported or noted in either the November 1974 enlistment examination or the November 1977 separation examination or the accompanying reports of medical history, with the lone abdominal issue noted to be complaints of abdominal pain in March 1976 diagnosed as viral gastritis.  See STRS entered into VBMS on 12/21/14 at pg 19, 22, 30, 34, 132.

The report of a September 1980 VA general examination was negative for any significant GI or abdominal findings, with normal bowel sounds, and no evidence of hernia, hepatosplenomegaly, aortic bruits, or palpable mass or tenderness.  There was no history of diarrhea or constipation.  However, in the genitourinary portion of the examination, the Veteran reported severe cramping pain in the perineal region on sexual activity as well as prior to urination or defecation.  A urology consultation for evaluation of possible recurrent stricture or chronic prostatitis was requested and if the evaluation disclosed no definite organic cause for his problems then further evaluation with sigmoidoscopy and barium enema to evaluate the possibility of an inflammatory bowel disease would be considered.  The attached genitourinary examination from October 1980 disclosed a tender and spongy prostate and no further testing for bowel disease was shown.  See VA examination entered into VBMS 9/2/80 in VBMS for GU and Gen Med. (7 pgs total).

Thereafter, the Veteran had sporadic instances of GI complaints including diarrhea, including in February 2004 which he blamed on eating jelly he believed was spoiled.  He also had some mid abdominal discomfort and cramping and was diagnosed with resolving diarrhea and bloating.  See 193 page VA record entered in VBMS on 7/11/07 at pgs 106-107.  Private ER and VA records dated in April 2000 disclosed treatment for complaints of abdominal pain, excessive gas/belching and diarrhea/loose stools that were foamy and dark green.  He underwent testing, which revealed no evidence of obstruction or perforation although a moderate amount of gas in the intestines was noted.  The diagnosis was of possible dysentery.  See records marked as VA examination, entered into VBMS on 9/2/80 consisting of 14 pg documents with first 2 pgs being the VA examination and 4/00 records from pages 3-14 with dysentery diagnosis at pg 5.  Further testing included a colonoscopy also in April 2000 which diagnosed likely self-limited viral diarrhea.  See 12 pg colon records entered into VBMS 7/11/07 at pg 11.  In August 2004 the Veteran was noted to complain of nausea with epigastric tenderness noted, as well as a history of intermittent diarrhea, although his bowels were normal to hard.  The treating physician noted that he had taken Naproxen and Ibuprofen against medical advice and diagnosed gastritis.  No significant findings besides the epigastric tenderness were noted and he was diagnosed with gastritis.  See 23 pg records entered into VBMS on 11/2/04 at pgs 11-12. 

Post-service records dated in October 2007 disclose complaints of fluctuating abdominal girth size that were addressed around the same time he was seen by a private urologist for urinary retention complaints.  These records revealed that his abdominal girth increased from a size 44 to 51 throughout the day and then reduced back in size and became soft again.  He had regular bowel movements.  Examination was noted to reveal a slightly enlarged liver and slightly tender abdomen.  Possible causes for the enlarged abdomen were discussed, such as air swallowing and fluid retention.  See VBMS 160 pg 2007 Medical Treatment Records-Government entered 5/29/08 at pages 101, 125-131, and 202.  See also VBMS Third Party Correspondence-Med recs from Mountain View Urology at pages 13-14. 

In June 2009 he was seen in primary care with complaints that he felt signaled a possible return of urinary stricture issues, with examination noted to show a nontender and nondistended abdomen.  In July 2009 after he underwent a colonoscopy, the post procedure note described him as complaining of pain with a distended abdomen.  However, primary care records from July 2009 and December 2009 revealed his abdomen to be non-tender and not distended.  See Virtual VA 474 pg CAPRI from 6/12/09 to 4/2/14 entered 4/7/14, at pages 392, 393, 431, 434, 436, 458 

Later in April 2010 the Veteran was seen by VA medical providers including the ER for similar issues with a rapidly distending abdomen, reportedly expanding several pant sizes in a month.  These records also disclosed problems with voiding difficulties, in which he felt his stomach was distended due to his bladder.  He underwent a cystoscopy after his bladder scan at the ER showed 400 cc of retained urine in addition to other findings of large ventral hernia, slight umbilical hernia, increased liver enzymes and post prandial increased glucose.  The assessment was abdominal distension possibly related to urinary retention, obesity and elevated liver function test and glucose.  The cystoscopy included dilation of the urinary tract and his urinary flow after this procedure was normal, but with post voids residual of 120 cc.  Although the Veteran felt his bladder was the cause of his abdominal distension, the doctor did not have objective evidence of this and told the Veteran that he did not think there was a urinary tract cause of his abdominal distension.  He was noted to have a protuberant abdomen that appeared to be obese.  A normal colonoscopy from 2 months ago was also noted.  See Virtual VA 474 pg CAPRI from 6/12/09 to 4/2/14 entered 4/7/14, at pages 348, 361, 364-367, 369-372, 374.  

Subsequently in December 2012 the Veteran was seen in surgical consult for a bulge in his upper abdomen with a history he related of having a serious problem of fluid retention since 2001 that led to this bulge.  The examination yielded a diagnosis of diastasis recti and small umbilical hernia.  The surgeon gave an opinion that this diastasis is not a surgical condition as it is a major procedure for a totally non-dangerous condition.  He was again seen for surgical consult in February 2014 for an umbilical hernia associated with a significant diastasis recti.  Examination disclosed an obese abdomen with significant diastasis recti and small umbilical hernia.  

Except for these instances of abdominal distension, the rest of the medical evidence up to 2016 is negative for any noteworthy abdominal abnormalities.  

In February 2016, a primary care record noted that the Veteran tried to contact his physician for bowel issues probably diarrhea and abdominal pain.  His stool work up was negative and a CT of the abdomen was ordered.  The findings from the CT done in April 2016 yielded the following impressions.  1. Diffuse fatty infiltration liver. 2. Small fat-containing umbilical hernia. 3. Small fat-containing right inguinal hernia.  See 336 pg CAPRI entered in VBMS 4/18/16 at pgs 25, 331 

In September 2015 the Veteran underwent a VA examination to ascertain the etiology of his claimed abdominal disorder.  The September 2015 VA examiner diagnosed his abdominal disorder as diastasis recti.  The examiner determined that this disorder was less likely proximally due to or as the result of his service connected disorder of the urethra with urinary stricture.  The rationale pointed out the Veteran's long and complicated history of issues involving urethral stricture and urethritis beginning at age 18 prior to the service, and a urethral stricture treated via dilation done twice during military service, and again post service in February 2005 and November 2007.  The Veteran was noted to have a BMI meeting the definition of obesity since 2009 (BMI over 30), and his most recent BMI was 33.2 on 10/1/2015, with a weight of 261.5 lbs.  

Examination was noted to show his diastasis recti, which had also been noted by the VA surgeon in December 2012.  This was his claimed stomach disability.  The examiner explained that diastasis rectus is a separation between the left and right side of the rectus abdominis muscle.  The examiner noted that this condition is very common after multiple pregnancies in women, but other predisposing factors include obesity and abdominal wall laxity from previous pregnancy or abdominal surgery.  In this case, the veteran's obesity was deemed the most likely etiology of the diastasis recti.  The examiner further pointed out that the Veteran's contentions that his stomach is distended due to a buildup of urine were not correct.  Rather, it was the diastasis recti stomach issue that is causing the urinary incontinence, not the other way around.  

However, this examiner failed to provide an opinion regarding aggravation and did not appear to fully address the significant medical evidence in this matter showing episodes of his abdomen rapidly becoming distended, which the Veteran has argued were tied in with episodes of urinary retention.  Thus, an addendum opinion was obtained in April 2016 to address these records and provide an opinion as to possible aggravation by his urethral disorder.  

The April 2016 addendum opinion confirmed review of the conflicting medical evidence and provided an opinion that it is less likely than not that the Veterans diagnosed diastasis recti aggravated beyond normal progression by urethra stricture, chronic urethritis.  The examiner reasoned that the Veteran had an obese abdomen, fatty liver and normal post void residual.  He was noted to have gained 60 pounds since 2000.  The obese abdominal fat stretching his abdominal wall, as well as his lack of exercise which weakens the muscles of his abdominal wall more likely than not contribute to his diagnosed diastasis rectus condition.  He did not have enlarged bladder or abnormal post void residual, so the examiner did not find any pathophysiologic link between his diastasis rectus and aggravation beyond normal progression by urethra stricture, chronic urethritis.

In light of the above, the Board finds that service connection is not appropriate in this matter.  Although the Board acknowledges that the Veteran suffers from a present diagnosis of diastasis recti, there is no evidence of record that the claimed condition is etiologically related to service, or another service-connected disability.

The Veteran's service treatment records do not show any evidence of such a condition during service, with a lone complaint of abdominal pain diagnosed as gastritis shown only once in service.  Neither is there any evidence of such a condition shown until October 2007 many years after service.  Regarding  the post service episodes of diarrhea, these were shown to be self-limiting disorders attributed by medical personnel to acute diagnoses such as gastritis or dysentery, and not shown to have begun in service, nor linked in any way to service.  

Neither is there evidence of a direct nexus to service.  Here, the Board recognizes that the September 2015 VA examiner, and the addendum opinion examiner in April 2016 opined against a direct connection between the stomach disability diagnosed diastasis recti to service when this examiner clearly attributed the condition to the Veteran's own obesity.  This opinion was rendered in consideration of the Veteran's own reported history, medical history, physical examination, and medical treatise evidence.  A review of the record has not revealed any additional evidence which would contradict this opinion.  Accordingly, the Board finds that service connection on a direct basis is not appropriate.  38 C.F.R. §§ 3.303.  

Finally, the Board finds that the criteria for service connection for secondary service connection have also not been met.  The Board acknowledges that the Veteran is presently service connected for urethra stricture with chronic urethritis.  However, both the September 2015 and April 2016 VA examination reports have opined against such a medical nexus.  These opinions were based upon the entire medical record, the Veteran's reported history and known medical principles.  The opinions provided a detailed description of the condition, and provided a rationale for finding against either direct connection to or aggravation by the service-connected disabilities. 

The Board has conducted a detailed search of the claims file but has found no evidence that would contradict the September 2015 examination and April 2016 addendum VA medical opinions.  Particularly, the Board acknowledges that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However the Veteran is not shown to be a medical professional competent to provide an opinion regarding medical diagnosis or an etiology opinion regarding this specific medical opinion.  The examiners who provided the associated opinions are medical professionals, with a much greater understanding of the inter-relationship between disorders and who are capable of distinguishing the cause and effect between his abdominal swelling and his urological symptoms, with a clear explanation as to the likely causation of the abdominal condition.  These examiners were further able to review the overall record, including the Veteran's history and opinions.  Accordingly, the Board finds more persuasive the medical opinions finding in favor of a central pathology for the present disability. 

Therefore, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's service-connected urethra stricture with chronic urethritis and the current stomach disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a stomach disability. 38 C.F.R. § 3.310.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49   (1990); 38 C.F.R. § 3.102 (2014).

Finally, the Board notes that there were incidental findings of liver abnormalities of fatty liver and hernias (both umbilical and inguinal) shown in an April 2016 abdominal CT scan.  Because the Veteran has not specifically raised claims for service connection for either of these conditions, this decision does not address these findings and will not impact any future claim that may be raised for these findings.  


ORDER

Service connection for a skin disability is granted.

Service connection for a stomach disability is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


